Name: Council Regulation (EC) No 2863/98 of 30 December 1998 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia
 Type: Regulation
 Subject Matter: international trade;  political geography;  tariff policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities31. 12. 98 L 358/85 COUNCIL REGULATION (EC) No 2863/98 of 30 December 1998 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia (1) expires on 31 December 1998; Whereas these arrangements will eventually have to be replaced by provisions contained in bilateral agreements to be negotiated with the countries in question; whereas in the meantime the arrangements granted by Regulation (EC) No 70/97 should be maintained; whereas the amounts of the tariff ceilings for industrial products should be increased annually by 5 % as provided for in Article 4(1) of that Regulation; whereas, following the amendments to the combined nomenclature and to the Taric subdivisions, Regulation (EC) No 70/97 should be amended accordingly; Whereas Commission Regulation (EC) No 12/97 (2) amended Title IV, Chapter 2 of Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3); whereas Article 1(3) of Regulation (EC) No 70/97 should therefore be amended accordingly; Whereas, in order to avoid damage to the Community industry for cucumbers, it is necessary to grant the concession for these products in the framework of a tariff quota instead of a reference quantity; Whereas, in accordance with the conclusions of the Council of 29 April 1997, the development of bilateral relations between the European Union and the successor republics of the former Yugoslavia, other than Slovenia, is subject to certain conditions; whereas the renewal of auto- nomous trade preferences is linked to respect for funda- mental principles of democracy and human rights and to the readiness of the countries concerned to allow the development of economic relations between themselves; whereas it is, therefore, appropriate to monitor the compliance by Bosnia and Herzegovina, Croatia and the Federal Republic of Yugoslavia with these conditions; whereas the Council adopted conclusions on 9 November 1998 on progress in these countries in respect of these conditions; Whereas there has been some progress in Bosnia and Herzegovina and Croatia in strengthening democracy and human rights and in developing relations with their neighbours; whereas it is therefore appropriate for these countries to continue to be included in the autonomous trade regime for 1999; Whereas when the autonomous trade preferences were extended to the Federal Republic of Yugoslavia on 29 April 1997, the Council issued a declaration setting out its expectations in terms of democratisation, in particular the full and speedy implementation of the Gonzalez' report; whereas it also noted that in the absence of progress towards meeting these criteria, the decision granting auto- nomous trade preferences would be reviewed; whereas no significant progress has been made with regard to the relevant conditions, it is not appropriate at this time to include the Federal Republic of Yugoslavia in the auto- nomous trade regime for 1999, without prejudice to the possibility of including the Federal Republic of Yugo- slavia at a later stage should conditions so permit, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 70/97 is hereby amended as follows: 1. in Article 1(3), section 3 of Commission Regulation (EEC) No 2454/93', shall be replaced by section 2 of Commission Regulation (EEC) No 2454/93'; 2. the second subparagraph of Article 14 shall be replaced by the following: It shall apply from 1 January 1997 to 31 December 1999.'; (1) OJ L 16, 18. 1. 1997, p. 1. Regulation as last amended by Regulation (EC) No 2636/97 (OJ L 356, 31. 12. 1997, p. 16). (2) OJ L 9, 13. 1. 1997, p. 1. (3) OJ L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 75/98 (OJ L 7, 13. 1. 1998, p. 3). EN Official Journal of the European Communities 31. 12. 98L 358/86 3. the amounts given for the tariff ceilings listed in the fourth column in Annexes C I, C II, C III and C IV shall be replaced for 1999 by the amounts given in the Annex to this Regulation for the corresponding Order Nos; 4. the following amendments shall be made to the CN codes and the descriptions of products and footnotes: (a) in Annex C I for Order No 01.0050, the following shall be deleted:  Cellular: 3921 19   Of other plastics: 3921 19 90    Other'; (b) in Annex C I for Order No 01.0220: (i) 8502 13 99     Of an output exceeding 750 kVA' shall be replaced by: 8502 13 93     Of an output exceeding 750 kVA but not exceeding 2 000 kVA 8502 13 98     Of an output exceeding 2 000 kVA'; (ii) 8502 20 99    Of an output exceeding 7,5 kVA' shall be replaced by: 8502 20 92    Of an output exceeding 7,5 kVA but not exceeding 375 kVA 8502 20 94    Of an output exceeding 375 kVA but not exceeding 750 kVA 8502 20 98    Of an output exceeding 750 kVA'; (c) at the end of Annex C I, footnote 1 shall be replaced by the following: Entry under this subheading is subject to conditions laid down in the relevant Community provisions.'; (d) in Annex C II for Order No 03.0010: (i) CN code 2710 00 85 and its description, as well as footnote 1 at the end of the Annex, shall be deleted; (ii) CN code 2710 00 98' shall be replaced by CN code 2710 00 97'; EN Official Journal of the European Communities31. 12. 98 L 358/87 5. in Annex C V, Taric subdivisions: (a) the following shall be inserted in the appropriate columns: 06.0030 ex 7213 91 70 11 15 ex 7213 99 90 19 11 ex 7214 91 90 19 10'; (b) for Order No 06.0070, the Taric subdivisions for ex 7213 91 70 in the third column shall be read 91 and 95', and the following shall be inserted in the appropriate columns: ex 7213 91 90 10 ex 7213 99 90 91 ex 7214 91 90 90'; 6. in Annex D: (a) the following entry shall be deleted: ex 2001 10 00 Cucumbers Free 3 000 (reference quantity)'; (b) in the fourth column, for the tariff concession for Sauerkraut (mentioned as CN code ex 2004 90 30 and 2005 90 75), the following text shall be inserted after (reference quantity)': (identified by Order No 18.0550)'; 7. in Annex E: (a) the following shall be inserted: 09.1513 ex 2001 10 00 Cucumbers, prepared or preserved by vinegar or acetic acid, from 1 January to 31 December 2 000 tonnes Free'; (b) in the table TARIC SUBDIVISIONS': (i) the Taric subdivision 40' for Order No 09.1507, CN code ex 0703 20 00, shall be deleted; (ii) the following shall be inserted after Order No 09.1507: 09.1513 ex 2001 10 00 11 19'. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. EN Official Journal of the European Communities 31. 12. 98L 358/88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1998. For the Council The President W. SCHÃ SSEL EN Official Journal of the European Communities31. 12. 98 L 358/89 ANNEX Tariff ceilings referred to in point 3 of Article 1 Order No Ceiling (tonnes) ANNEX C I 01.0010 6 045 01.0020 53 083 01.0030 79 051 01.0040 1 861 01.0050 1 164 01.0060 5 273 01.0080 610 01.0090 168 647 01.0100 22 838 01.0110 756 01.0120 899 01.0130 374 01.0140 9 083 01.0150 2 812 01.0160 14 766 01.0167 5 101 01.0170 1 424 01.0190 1 412 01.0200 4 944 01.0220 6 123 01.0230 3 279 01.0240 3 928 01.0250 641 01.0270 1 214 01.0280 9 359 01.0290 8 351 ANNEX C II 03.0010 1 058 400 ANNEX C III 04.0030 4 680 04.0040 1 744 04.0050 1 338 04.0090 1 619 ANNEX C IV 06.0010 41 525 06.0020 40 994 06.0030 39 724 06.0040 5 664 06.0050 7 964 06.0060 49 409 06.0070 39 579